Citation Nr: 1636121	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-35 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides in service and/or to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hellen Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, which included service in the Republic of the Vietnam from September 1968 to August 1969.  Among his awards and decorations, he is the recipient of the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned.  A copy of the hearing transcript has been associated with the claims file. 

In February 2015, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2015, the Board remanded the appeal to, inter alia, obtain a medical opinion to determine whether any currently diagnosed peripheral neuropathy is considered "early onset" or "delayed onset," and if found, whether any currently diagnosed delayed onset peripheral neuropathy was due either to exposure to herbicides in service or was secondarily caused or aggravated by his service-connected PTSD.

In April 2015, the Veteran underwent VA examination, during which he reported that he had active duty service in Vietnam and that he developed a numbness sensation in his legs and arms in or somewhat before 2001, which is now present most days of the week but sometimes resolves for no more than 2 days per week only to return again.  Physical examination revealed mild numbness and paresthesias or dysesthesias in all upper and lower extremities based on subjective reports.  During a July 2008 VA treatment visit, the Veteran complained of tingling and pins and needles sensations in his legs, which he had had for a while; he was diagnosed with peripheral neuropathy and prescribed Gabapentin (also known as Neurontin).  Although the examiner appears to have affirmed that the Veteran has peripheral nerve condition or peripheral neuropathy, the examiner noted that no confirmed diagnosis of such condition had been established, stating that a nerve conduction or myelogram study would be ordered to confirm the July 2008 diagnosis.  Based upon the foregoing, the examiner concluded that it "is less likely than not that the diagnosed peripheral neuropathy represents a condition with a 'delayed onset.'  The rationale for the conclusion of no delayed onset is due to the fact that there is no evidence of any signs or symptoms of peripheral neuropathy prior to the 7/28/08 clinic visit."  Because the examiner determined that there was no delayed onset peripheral neuropathy, 

The Board finds the February 2015 VA examination report is inadequate and remand is needed for clarification.  First, the examiner concluded that the Veteran's peripheral neuropathy is less likely than not a condition with delayed onset because there was no evidence of any signs or symptoms of such condition prior to 2008, finding, in other words, that the Veteran's neuropathy was not a condition of delayed onset because medical treatment records showed only evidence of delayed onset.  Additionally, the examiner did not address the Veteran's 
February 2015 hearing testimony that he began to experience different sensations in his hands and feet after he was discharged from service but did not seek treatment because he did not know what he was experiencing at the time.  See Hearing Transcript, p. 4-5.  Additionally, the examiner failed to answer the remaining questions concerning whether any currently diagnosed delayed onset peripheral neuropathy was related to service or caused or aggravated by service-connected PTSD.  Because the examiner did not definitively conclude that the Veteran had no currently diagnosed peripheral neuropathy condition, those questions still required a response.  Finally, the Board's review of VA treatment records from February 2015 reveals that no nerve conduction or myelogram study was ordered or conducted, as indicated in the February 2015 VA examination report.  Accordingly, the Veteran should be provided a new examination to address these issues.

It is undisputed that the Veteran served in the Republic of Vietnam; therefore, herbicide exposure is presumed.  Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307 (a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309 (e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

With respect to peripheral neuropathy, effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.  78 Fed. Reg. 54763-01 (Sept. 6, 2013).

Briefly, as explained above, presumptive service connection for the Veteran may be warranted if he is found to carry a current diagnosis of early-onset peripheral neuropathy which manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  Alternatively, if the Veteran carries a current diagnosis of delayed-onset peripheral neuropathy, service connection may be warranted on a direct basis if such condition is otherwise related to his active duty service, or on a secondary basis if such condition was caused or aggravated by his service-connected PTSD.

Finally, the record reflects that claims file contains VA treatment records dating to April 2015.  While on remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records dating from April 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from April 2015 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After completing the development requested above, schedule the appellant for a VA examination to determine the nature and etiology of his peripheral neuropathy.  The electronic claims file [i.e. all relevant medical records contained in Virtual VA and/or the Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.

The examiner is requested to provide the following opinions:

(A) Is it at least as likely as not (i.e., at least a 50 percent probability or higher) any currently diagnosed peripheral neuropathy is considered "early onset" or "delayed onset"?  In answering, the examiner is asked to consider and address the July 2008 VA treatment record reflecting the Veteran's complaint of tingling and pins and needles sensations which he had for "quite a while" and the resulting diagnosis of peripheral neuropathy, and his February 2015 hearing testimony that he began to experience sensations in his extremities after his discharge from service. 

(B) If the Veteran is found to be currently diagnosed with "late onset" peripheral neuropathy, is it at least as likely as not (i.e., at least a 50 percent probability or higher) that such condition nonetheless related to active duty service, to include his presumed herbicide exposure in Vietnam? 

(C) If the Veteran is found to be currently diagnosed with "late onset" peripheral neuropathy, is it at least as likely as not (i.e., at least a 50 percent probability or higher) that such condition was caused by OR aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected PTSD?  The examiner is to discuss the note of concern documented in a June 2006 VA treatment report reflecting the Veteran's complaint whole body numbness which may be related to his PTSD, and a June 2009 VA mental health treatment report reflecting the need to increase the Veteran's medications to target some of his PTSD symptoms which included mention of the Veteran's peripheral neuropathy and an increase in his dosage of Gabapentin. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

